Citation Nr: 0205229	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In November 2000, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  The veteran does not have PTSD that was caused by an 
event that occurred during service.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) 
(1997); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "the Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at38 C.F.R. § 3.159(b)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical or lay evidence necessary to 
substantiate his claim of entitlement to service connection 
for PTSD.  The veteran and his representative were provided 
with a copy of the appealed August 1998 rating decision.  
They were also provided a Statement of the Case in November 
1998, and a Supplemental Statement of the Case in August 
1999.  These documents addressed the law and evidentiary 
shortcomings, as well as provided notification of the 
information and medical evidence necessary to substantiate 
the claim.  The RO has developed the record by requesting and 
obtaining the veteran's service personnel and medical records 
and medical records from private and other agency health care 
professionals that were identified by the veteran.  Once 
received, the referenced medical records and service records 
were associated with the claims folder, and they appear to be 
intact.  Furthermore, in November 2000, the Board remanded 
this matter to the RO to provide the veteran and his 
representative an opportunity to submit additional stressor 
information in support of his claim and to allow 
corroboration of the veteran's alleged in-service stressors 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR) [formerly the United States Army & 
Joint Services Environment Support Group (ESG)].  In a letter 
dated in March 2001, the RO informed of its responsibility in 
assisting the veteran in the development of his claim and 
informed the veteran of the requirements necessary to 
substantiate his claim.  In a statement in support of claim 
dated in September 2001, the veteran indicated that he could 
not recall the specific information--names and dates--
regarding his stressors.  Thus, after examining the record, 
the Board is satisfied that the veteran has received the 
notice and assistance contemplated by the law.  38 U.S.C.A. 
§§ 5103A, 5107 (as amended).  Therefore, adjudication of this 
claim, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidentiary Background

Service medical record are negative for complaints, clinical 
findings, or diagnoses pertaining to PTSD.  

Service personnel records reflect the veteran served in the 
Republic of Vietnam from October 1969 to August 1970 and that 
his military occupational specialty (MOS) was administrative 
assignments.  The veteran's awards and decorations include 
the Good Conduct Medal, the National Defense Medal, the 
Vietnam Service Medal with 1 star, the Vietnam Campaign Medal 
with device, and the Rifle Marksman Badge.  

A Vet Center Veteran Information Intake Form dated in July 
1997 reflects that the veteran is a retired fireman.  The 
veteran reported that he served in combat.  As to war 
experiences, the veteran indicated that he started in 
personnel and was switched to 0311, that he was assigned to 
the 3rd Marine Police, 1st Marine Division, and that his unit 
was located in an area NW of Da Nang airport.  It was noted 
that the veteran was responsible for military and POWs, that 
he was needed to fly back with Marine prisoners, and that he 
went out on patrols and perimeter guard duty.  As to 
traumatic events, the veteran reported that while being 
treated at a service hospital he saw a lieutenant who had 
been shot between the eyes and was still alive, that he saw a 
man who had shot himself in the head with an M-16 (he could 
not recall the persons name), and that while on patrol he saw 
decapitated corpses.  When he returned from Vietnam, the 
veteran indicated that he felt lost and enraged. In December 
1968, the veteran reported that he went out on patrol in an 
area that began receiving gunfire and that he and a squad of 
men went out to investigate the situation.  The veteran 
reported that the squad opened fire on two men who were later 
found not to have had any weapons.  They took pictures and 
left the causalities.  The veteran was diagnosed as having 
Axis I-PTSD and Axis IV recurring PTSD symptoms resulting 
from the veteran's combat experience in Vietnam and problems 
relating to his oldest son.  

VA outpatient treatment records dated from 1998 to 2001 
reflect treatment for PTSD.  Subjective complaints include 
insomnia, memory loss, depression, intrusive thoughts, 
emotional numbing, irritability, anger outburst, 
hypervigilance, and guilt.  In January 1998, it was noted 
that the veteran was reluctant to discuss his Vietnam 
experiences or his time as a firefighter.  The examiner 
observed that the veteran demonstrated a full range of 
symptoms consistent with a diagnosis of PTSD.  Progress notes 
dated in October and November 2000 reflect that the veteran 
was having a difficult time adjusting to the deaths of his 
mother and two brothers.  The veteran reported that he was 
having difficulty dealing with multiple deaths that he had 
seen as a firefighter and while in Vietnam.  The examiner 
assessed that the veteran as having an adjustment disorder, 
secondary to grieving process, loss of multiple family 
members, and PTSD.  In November 2000, the veteran complained 
of visual flashbacks, nightmares, avoidance, and isolation.  
The assessment was PTSD aggravated by the mother's death.  

In statements dated in December 2000 and February 2001, the 
veteran reported having experienced a number of stressors.  
He stated that he served in Vietnam in September or October 
1969, was assigned to the 3rd Marine Police Battalion, 1st 
Marines, 1st Marine Division, and was based outside Da Nang.  
The veteran indicated that he was taken to a service hospital 
when wounded Marines were brought to the hospital including a 
lieutenant who had been shot in the head.  The veteran added 
that he saw many of his friends die including a friend from 
Michigan whose rifled discharged while the friend was 
cleaning it, and he saw the corpses of the enemy.  The 
veteran asserts that he does not recall the names of those 
fellow soldiers who were killed and wounded.  The veteran 
added that his unit was subject to mortar and rocket attack.  
The veteran stated that snipers also tried to break their 
perimeter.  The veteran also indicated that he escorted 
Marine prisoners.  

The veteran's stressor statements were sent to the Department 
of the Navy, Headquarters United States Marine Corps, 
Personnel Management Support Branch (MMSB) for verification 
of the claimed stressors.  In a statement dated in May 2001, 
the head of correspondence of MMSB responded that the 
information received was insufficient for the purpose of 
conducting any meaningful research on the veteran's behalf 
due to the lack of specific combat incidents as recalled by 
the veteran. 

In a letter dated in September 2001, the Department of Navy, 
Headquarters United Marine Corps, Marine Corps Historical 
Center (MCHC) provided copies of the veteran's battalion's 
command chronologies dated in September and October 1969.  
The Commander's Narrative Summary of Significant Events 
reflect, in pertinent part, that in September 1969 that the 
Armed Forces Police continued to fulfill its mission of 
providing law enforcement in Da Nang and security for I Corps 
Advisory Facilities.  It was noted that the accident rate was 
high and the fatality rate had decreased.  On September 6, 
1969, the 3d Military Police Battalion cantonment came under 
enemy mortar attack resulting in two friendly killed in 
action and 42 friendly wounded in action.  The narrative 
summary of October 1969 reflects that the Armed Forces Police 
continued to fulfill its mission of providing law enforcement 
in Da Nang and security for the I Corps Advisory Facility.  
It was noted that the accident rate had decreased and that 
the fatality rate remained at 4 as in September.  A 
serviceman died due to non-hostile circumstances while 
serving in the capacity of a Scout Dog Handler.  There was no 
account of enemy attack or aggression.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

While this appeal was pending, the applicable criteria 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 
(1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, supra.

Upon review of the record, the medical evidence establishes 
that the veteran has been diagnosed as having PTSD.  Thus, 
the determinative issue in this case is whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.  For the reasons, as discussed below, the 
Board finds that the veteran has not submitted credible 
evidence of the occurrence of a stressor.

According to the veteran's statements, he has alleged the 
following as stressors: (1) being part of a patrol group that 
was responsibe for killing unarmed men in December 1968; (2) 
seeing wounded Marines and a lieutenant who was shot in the 
head while the veteran was being treated at a service 
hospital; (3) seeing friends die including a friend from 
Michigan whose rifled discharged while the person was 
cleaning his rifle; (4) seeing the bodies of enemy corpses; 
(5) being exposed to mortar and rocket attack and sniper 
attacks; (6) having to escort Marine prisoners.   

The first question to be asked is whether the veteran engaged 
in combat with the enemy.  If so, and the alleged stressors 
are related to combat and consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed stressor and the inquiry ends, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f).  
Here, the veteran is not shown to have received any awards or 
decorations for valor, combat experience or combat injuries 
or to have other evidence even suggesting that he had actual 
combat with the enemy.  The service and personnel records, to 
include the DD Form 214, show no certificates or awards 
denoting participation in combat.  Therefore, the evidence of 
record does not indicate that the veteran was involved in 
combat with the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 
6258 (2000) (explaining that the term "engaged in combat" 
does not apply to service in a "combat zone").  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

Having determined that the veteran was not engaged in combat 
with the enemy (and, thus, that his alleged stressors are not 
combat related), the Board must next determine whether the 
service record or other evidence of record corroborates the 
veteran's alleged in-service stressors.  See Dizoglio v. 
Brown, 9 Vet. App. at 166.  As noted, service medical records 
do not establish clinical findings or a diagnosis pertaining 
to PTSD.  

As to the stressor that the veteran was part of a patrol that 
was responsible for the death of two unarmed men in December 
1968, the Board observes that the service personnel records 
reflect that the veteran was stationed in the Republic of 
Vietnam from October 1969 to August 1970.  Thus, the record 
evidence does not establish that veteran was in Vietnam at 
the time of the alleged incident, and as such, there is no 
verification of this alleged incident.

With respect to the veteran's alleged stressor that he saw 
the bodies of dead servicemen; that he saw a lieutenant who 
was shot in the head; and that his friends were killed 
including a friend from Michigan whose gun accidentally 
discharged while the friend was cleaning it, the MMSB noted 
that those incidents could not be verified because more 
detailed information, including the names of the persons 
involved and specific dates of the incidents, was required.  
Moreover, in a July 1997 Vet Center Intake Form and a 
September 2001 statement in support of claim, the veteran 
stated that he could not recall the names of the persons 
involved in the alleged stressors, and that he could not 
provide specific dates with respect to his stressors.  

As for the veteran's allegation that he was responsible for 
transporting Marine prisoners, the record reflects that the 
veteran's MOS was administrative.  Again, there is no 
information or evidence establishing that his duties included 
transporting prisoners.

Now turning to the veteran's allegation that his battalion 
was exposed to sniper attacks and mortar fire, the battalion 
chronologies reflect that the 3rd Marine Police Battalion 
came under mortar attack in September 1969, a time in which 
the veteran was not serving in Vietnam with the 3rd Marine 
Police Battalion.  Moreover, there is no record evidence that 
the battalion came under attack at any time in which the 
veteran served in Vietnam.  The Board reiterates that the 
information provided by the veteran does not provide enough 
specific information to allow for an adequate corroboration 
of his alleged stressors, and the veteran has indicated that 
he cannot provide any additional information.  See, e.g., 
Fossi v. West, 12 Vet. App. 1, 6 (1998).

Accordingly, the veteran's statements about his experiences 
in service are not independently supported and are somewhat 
contradicted by available objective evidence of record.  In 
other words, the veteran's credibility does not pass scrutiny 
by comparison with the facts of record.  Thus, the Board 
finds that there is no credible supporting evidence that the 
veteran's alleged in-service stressors actually occurred.  
See West v. Brown, supra. (where a veteran-claimant did not 
serve in combat or the stressor is not related to combat, his 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor); see also Zarycki v. 
Brown, 6 Vet. App. at 98.  The Board must point out that the 
veteran was afforded an opportunity to provide additional 
data, including names, dates, and places, regarding his 
alleged in-service stressors.  Unfortunately, the veteran has 
indicated that he cannot recall such detailed information.  
Fossie v. West, supra.

Although health care professionals have accepted the 
veteran's account of this experience in service as correct, 
VA is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given the 
evidence.  Specifically, the Vet Center examiner in July 1997 
determined that the veteran has PTSD caused, in part, by 
combat service.  However, "[j]ust because a physician or 
other health care professional accepts the veteran's 
descriptions of [his] experiences as credible and diagnosed 
the veteran as suffering from PTSD does not mean that the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also Moreau, 9 Vet. App. at 396 (holding that credible 
supporting evidence of the actual occurrence of the in-
service stressor cannot consist solely of after-the-fact 
medical nexus evidence).  Nor is the Board required to accept 
the veteran's uncorroborated account of his experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged in-
service stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD therefore fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f), have 
not been met.  Under these circumstances, the Board 
determines that the evidence does not show that the veteran 
incurred PTSD as a result of his active duty service, or any 
incident therein, and the preponderance of the evidence is 
against entitlement to service connection for service 
connection for PTSD.  Accordingly, the appeal is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for PTSD is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

